Citation Nr: 0706439	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for a cervical spine disorder, status post fracture 
and with degenerative disc disease (DDD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post thoracic spine injury, with a right-
sided long thoracic nerve injury and right shoulder 
instability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for DDD of the lumbosacral spine.

4.  Entitlement to a compensable rating for carpal tunnel 
syndrome of the right wrist, status post carpal tunnel 
release.

5.  Entitlement to a compensable rating for carpal tunnel 
syndrome of the left wrist, status post carpal tunnel 
release.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.

The veteran's appeal also initially included the issue of 
entitlement to service connection for obstructive sleep 
apnea.  However, he stated during his May 2006 VA Travel 
Board hearing that he wished to withdraw this issue from 
appellate status.  See 38 C.F.R. § 20.204(b).

The claims for higher initial evaluations for DDD of the 
lumbosacral spine and carpal tunnel syndrome of both wrists 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disorder 
has been productive of severe limitation of  motion, with 
flexion limited to 15 degrees and pain upon range of motion 
testing, but with no report of incapacitating episodes or 
ankylosis.  

2.  The veteran's service-connected thoracic spine disorder 
has been productive of symptoms commensurate to incomplete 
paralysis of the long thoracic nerve that is not more than 
moderate in degree, with winging of the right shoulder but no 
significant neurological deficits.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for a cervical spine disorder, status post fracture 
and with DDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5010, 5235-5243 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post thoracic spine injury, with a right-
sided long thoracic nerve injury and right shoulder 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.1, 4.40, 4.45, 4.7, 4.124a, Diagnostic Code 8519 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised that he could 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  The Board has, however, 
subsequently readjudicated the veteran's claims in an April 
2005 Statement of the Case and in a September 2005 
Supplemental Statement of the Case.  Accordingly, there 
remain no procedural concerns in view of the Mayfield 
decisions.

Additionally, the Board is aware of the considerations of the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), regarding the need for notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present case, the RO notified the veteran in rating 
decisions issued in April and May of 2003 that he had been 
assigned specific evaluations for his service-connected 
disorders as of September 1, 2003, the date following 
separation from service.  The basis for this effective date 
was explained in both decisions.  The basis for the assigned 
ratings was described in an April 2005 Statement of the Case, 
and both claims were readjudicated in a September 2005 
Supplemental Statement of the Case.  A further explanation of 
the assignment of disability ratings and effective dates was 
furnished to the veteran in July 2006.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.


III.  Cervical spine disorder

The veteran underwent a VA general medical examination in 
March 2003 in conjunction with his initial claim for service 
connection for a cervical spine disorder.  Range of motion 
testing from the examination revealed extension of the 
cervical spine to 45 degrees, flexion to 30 degrees, lateral 
bending to less than 10 degrees, and rotation motion to less 
than 40 degrees.  The testing was noted to be "[l]imited and 
painful."  The examiner rendered a diagnosis of status post 
cervical spine fracture, with clinical presentation of 
arthritis and fusion at C4-C5.    

Based on these examination findings and in-service evidence 
of cervical spine treatment following a September 2002 motor 
vehicle accident, the RO, in an April 2003 rating decision, 
granted service connection for a cervical spine disorder, 
status post fracture and with DDD.  A 20 percent evaluation 
was assigned, effective from September 1, 2003.  

The veteran subsequently underwent a private medical 
examination in June 2004.  An examination of the neck 
revealed negative Spurling's maneuver and no tenderness along 
the joint line.  Nodding was non-painful in both protraction 
and retraction.  Range of motion studies revealed rotation to 
30 degrees, side bending to 45 degrees, forward flexion to 30 
degrees, and extension to 30 degrees.  Normal strength was 
noted in all extremities.

In August 2005, the veteran underwent a further VA 
examination, during which he described the cervical spine as 
"somewhat better than it was in 2003."  However, he noted 
that, previously, his flare-ups would occur every two to 
three days with a "7 level," but currently he had flare-ups 
once or twice per day with a "7" pain level. 

The examination itself revealed greater loss of motion than 
previously, with cervical spine flexion to 15 degrees, 
extension to 30 degrees, right rotation to 30 degrees, left 
rotation to 40 degrees, right lateral movement to 10 degrees, 
and left lateral movement to 18 degrees.  Repetitive motion 
resulted in no loss of range of motion.  Neurologically, 
vibration sense, touch sense, muscular strength, and deep 
tendon reflexes were normal.  X-rays revealed anterior and 
posterior fusion of C4-C5, with no radiographic 
complications.  The examiner diagnosed cervical spine status 
post C4-C5 fusion, "[b]etter since 2003."

Based on these findings of limited motion of the cervical 
spine, the RO, in a September 2005 rating decision, increased 
the veteran's evaluation for his cervical spine disorder to 
30 percent, effective from September 1, 2003.  The 30 percent 
disorder has thus been effectuated for the entire rating 
period.

In May 2006, the veteran appeared for a VA Travel Board 
hearing, during which he reported such current symptoms as 
awakening due to neck pain, difficulty turning his head while 
driving, and greater intensity of pain with cold and damp 
weather.  He stated that he was using anti-inflammatories, 
hot pads, and massages for his cervical spine pain.  As to 
his current occupational capacity, the veteran testified that 
he was self-employed, with frequent breaks (45 minutes to 1.5 
hours) taken because of pain.
 
In the present case, the RO has evaluated the veteran's 
cervical spine disorder at the 30 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5237.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  This code section, however, does not 
specify criteria for an even higher evaluation.

During the pendency of this appeal, the diagnostic criteria 
specifically addressing spine disorders, including those 
involving the cervical spine, have been substantially 
revised, with most revisions effective from September 26, 
2003.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002), addressing limitation of motion of the 
cervical spine, a maximum 30 percent evaluation was warranted 
for severe limitation of motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a (Plate V) indicates that normal 
range of motion of the cervical spine encompasses 45 degrees 
of flexion, extension, and bilateral lateral flexion; and 80 
degrees of bilateral rotation.

Alternatively, the Board notes that, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, a 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to evaluated 
separately.  

As the revised Diagnostic Code 5243 was effectuated in 2002, 
earlier than the revisions described above, the prior 
criteria (previously Diagnostic Code 5293) are not applicable 
in the present case because the veteran's claim was received 
in 2003.

In this case, the evidence of record is consistent with 
severe limitation of motion of the cervical spine, with 
flexion limited to 15 degrees and pain upon range of motion 
testing.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (requiring consideration of 
such findings as painful motion and functional loss due to 
pain).  For an evaluation in excess of 30 percent, however, 
limited range of motion findings are not sufficient; either 
ankylosis or incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months must be shown.  

There is, however, no evidence suggesting ankylosis of the 
cervical spine.  Additionally, the veteran has not reported 
incapacitating episodes of the cervical spine.  The Board 
does not find that the reported episodes of pain at the "7" 
level represent a level of pain commensurate to 
incapacitating episodes, and the veteran's examiners have not 
suggested otherwise. 

As to the question of associated objective neurological 
abnormalities, the Board is aware of the veteran's 
neurological problems of the upper extremities.  He has, 
however, localized his symptoms to the wrist and hand 
regions, and service connection is separately in effect for 
bilateral carpal tunnel syndrome, rated as paralysis of the 
median nerve.  In view of this, there exists no basis for a 
further separate evaluation, or evaluations, for neuropathy.

Finally, the veteran has submitted no evidence showing that 
his service-connected cervical spine disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 30 percent 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for the veteran's service-connected 
cervical spine disorder, status post fracture and with DDD, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.

IV.  Thoracic spine disorder

During his March 2003 VA general medical examination, the 
veteran reported a sensation of the ribs that attached at T5 
and winging of the right scapula secondary to an injury to 
the long thoracic nerve.  The examination revealed winging of 
the right shoulder at rest, accentuated with range of motion.  
Instability to abductive and flexion movements was also 
noted.  A neurological examination was unremarkable.  The 
spine examination revealed moderate tenderness at T5-T6.  
Range of motion was intact but guarded with flexion to 90 
degrees, with pain; extension to 30 degrees; and rotational 
and lateral bending to 45 degrees.  Based on these findings, 
the examiner rendered diagnoses of a thoracic spine injury at 
T5, of uncertain character; and a right-sided long thoracic 
nerve injury evidenced by scapular winging while at rest, 
with secondary shoulder instability.

Based on these examination findings and in-service evidence 
of a thoracic spine injury, the RO, in an April 2003 rating 
decision, granted service connection for status post thoracic 
spine injury, with a right-sided long thoracic nerve injury 
and right shoulder instability.  A 10 percent evaluation was 
assigned, effective from September 1, 2003.  

In view of the veteran's clinical history of possible disc 
herniation and pain in the T5 area, he underwent an MRI of 
the thoracic spine at a private facility in June 2004.  The 
findings from this study were noted to be normal, however.

The report of the veteran's August 2005 VA examination 
reflects that he reported daily thoracic pain of "3 to 4," 
with flare-ups to "a 7 to 8 pain level" lasting an hour to 
1.5 hours two to three times per week.  The examiner noted 
the veteran to be right-handed.  The examination revealed 
lumbar spine flexion to 80 degrees, extension to 20 degrees, 
rotation to 30 degrees, and lateral movement to 15 degrees 
bilaterally.  Repetitive motion resulted in no additional 
loss of range of motion.  Neurologically, vibration sense, 
touch sense, muscular strength, and deep tendon reflexes were 
normal.  The right scapula, however, was noted to flare.  In 
rendering an impression, the examiner noted a negative MRI of 
the thoracic spine, unchanged from 2003 to 2005.

The veteran appeared for a VA Travel Board hearing in May 
2006, during which he reported a pinching sensation and loss 
of strength in the right shoulder.  While he described pain 
in the right shoulder, he clarified that this pain was 
precipitated by activity and not present on a regular basis 
without activity.  During acute episodes, however, the pain 
would "completely" stop him from work, at times on a daily 
basis.
 
The RO has evaluated the veteran's thoracic spine disorder at 
the 10 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 
8519, concerning the long thoracic nerve.  As the veteran is 
right-handed, and his disorder affects the right upper 
extremity, the criteria for a major extremity apply.  
38 C.F.R. § 4.69.  

Under Diagnostic Code 8519, a 10 percent evaluation is 
warranted for moderate incomplete paralysis.  For severe 
incomplete paralysis, a 20 percent evaluation is assigned.  A 
30 percent evaluation contemplates complete paralysis, with 
an inability to raise the arm above the shoulder level and 
winged scapula deformity.

In the present case, however, the veteran's thoracic spine 
disorder, including the right shoulder involvement, has not 
been shown to be more than moderately disabling.  Winging of 
the right shoulder was noted on the first VA examination, 
whereas the shoulder was found to flare on the second 
examination.  
The veteran's neurological testing upon examination, however, 
has been unremarkable, and there are no MRI findings of disc 
involvement.  These findings are not sufficient to support an 
evaluation of 20 percent under Diagnostic Code 8519.

The Board has also considered the orthopedic diagnostic codes 
pertaining to the thoracic spine in this case.  In this 
regard, the Board again notes that these sections, other than 
that involving intervertebral disc syndrome, were revised as 
of September 26, 2003.  The prior provisions, however, 
allowed for no more than a 10 percent evaluation for 
limitation of motion (Diagnostic Code 5291), and there is no 
evidence of thoracic spine ankylosis (Diagnostic Code 5288).  

As to the new criteria (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These symptoms, however, 
have not been shown in the present case, particularly with 
regard to the thoracic spine.  

Also, given that the veteran's diagnostic studies have not 
shown disc involvement of the thoracic spine, the criteria 
for evaluation as intervertebral disc syndrome (Diagnostic 
Code 5243) are not pertinent here.

Finally, the veteran has submitted no evidence showing that 
his service-connected thoracic spine disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 10 percent 
evaluation, and there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
at 338-39

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for the veteran's service-connected 
status post thoracic spine injury, with a right-sided long 
thoracic nerve injury and right shoulder instability, and the 
claim for that benefit must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a cervical spine disorder, status post fracture and with 
DDD, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post thoracic spine injury, with a right-sided 
long thoracic nerve injury and right shoulder instability, is 
denied.


REMAND

Under 38 C.F.R. § 19.31, it is incumbent upon the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  

In the present case, the most recent SSOC was issued in 
September 2005.  Subsequently, the RO has received additional 
medical evidence, including a July 2005 private 
electrodiagnostic study report concerning bilateral carpal 
tunnel syndrome and an August 2005 private examination report 
addressing the low back.  The Board has preliminarily 
reviewed these reports and finds that they are of such 
significance that they would need to be considered in the 
disposition of the veteran's claims for higher initial 
evaluations for DDD of the lumbosacral spine and bilateral 
carpal tunnel syndrome.  However, the RO never issued an SSOC 
addressing these particular reports.  Id.  The absence of an 
SSOC constitutes a procedural error requiring a remand to the 
RO.  See 38 C.F.R. § 19.9.


Accordingly, the case is REMANDED for the following action:

1.  Up-to-date treatment records, VA or 
private, for the veteran's lumbar spine 
disorder and bilateral carpal tunnel 
disorder should be obtained and 
incorporated into the claims file.

2.  After consideration of all evidence 
added to the claims file since the 
September 2005 Supplemental Statement of 
the Case, the veteran's claims for higher 
initial  evaluations for DDD of the 
lumbosacral spine and right and left 
carpal tunnel syndrome should be 
readjudicated.  If the determination of 
one or more claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


